
	
		I
		112th CONGRESS
		2d Session
		H. R. 4308
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Conyers, Mr. Cleaver,
			 Ms. Hanabusa, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To authorize the Secretary of the Treasury to provide
		  growth and stability funding for the city of Detroit.
	
	
		1.Short titleThis Act may be cited as the
			 Detroit Growth and Stability Act of
			 2012.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The City of Detroit is an essential part of
			 the Nation’s economy and, in particular, the Nation’s manufacturing
			 sector.
			(2)Absent decisive action from the Federal
			 Government, the City of Detroit risks bankruptcy and loan default.
			(3)A bankruptcy or default of the City of
			 Detroit would have broad negative economic consequences on the State of
			 Michigan and the Nation.
			3.DefinitionsIn this Act:
			(1)The term city means the city
			 of Detroit, Michigan.
			(2)The term
			 State means the State of Michigan.
			(3)The term financing agent means
			 any agency duly authorized by State law, and approved by the city, to act on
			 behalf or in the interest of the city with respect to the city's financial
			 affairs.
			(4)The term Secretary means the
			 Secretary of the Treasury.
			4.Loans
			(a)In
			 generalUpon written request
			 of a financing agent, the Secretary may make loans to such agent subject to the
			 provisions of this Act and the city and such agent shall be jointly and
			 severally liable thereon.
			(b)MaturityEach such loan shall mature not later than
			 30 years after the last day of the city's fiscal year in which it was made, and
			 shall bear interest at an annual rate equal to the current average market yield
			 on outstanding marketable obligations of the United States with remaining
			 periods to maturity comparable to the maturities of such loan, as determined by
			 the Secretary at the time of the loan.
			(c)PrepaymentThe Secretary may not charge any prepayment
			 penalties with respect to any loan made under this Act.
			5.Security for
			 loansIn connection with any
			 loan made under this Act, the Secretary may require the city and a financing
			 agent and, where the Secretary deems necessary, the State, to provide such
			 security as the Secretary deems appropriate. The Secretary may take such steps
			 as such Secretary deems necessary to realize upon any collateral in which the
			 United States has a security interest pursuant to this section to enforce any
			 claim the United States may have against the city or any financing agent
			 pursuant to this Act. Notwithstanding any other provision of law, Acts making
			 appropriations may provide for the withholding of any payments from the United
			 States to the city, either directly or through the State, which may be or may
			 become due pursuant to any law and offset the amount of such withheld payments
			 against any claim the Secretary may have against the city or any financing
			 agent pursuant to this Act. With respect to debts incurred pursuant to this
			 Act, for the purposes of section 3466 of the Revised statutes (31 U.S.C. 181)
			 the term person includes any financing agent.
		6.LimitationsAt no time shall the amount of loans
			 outstanding under this Act exceed in the aggregate $500,000,000.
		7.RemediesThe remedies of the Secretary prescribed in
			 this Act shall be cumulative and not in limitation of or substitution for any
			 other remedies available to the Secretary or the United States.
		8.Funding
			(a)Establishment of
			 fundThere is hereby
			 established in the Treasury a fund to be known as the City of Detroit
			 Growth and Stability Fund, which shall be administered by the
			 Secretary. The fund shall be used for the purpose of making loans pursuant to
			 this Act. There is authorized to be appropriated to such fund the sum of
			 $500,000,000.
			(b)Administrative
			 costsThere are authorized to
			 be appropriated such sums as may be necessary to pay the expenses of
			 administration of this Act.
			9.Inspection of
			 documentsAt any time a
			 request for a loan is pending or a loan is outstanding under this Act, the
			 Secretary is authorized to inspect and copy all accounts, books, records,
			 memorandums, correspondence, and other documents of the city or any financing
			 agent relating to its financial affairs.
		10.AuditsNo loan may be made under this Act for the
			 benefit of any State or city unless the General Accounting Office is authorized
			 to make such audits as may be deemed appropriate by either the Secretary or the
			 General Accounting Office of all accounts, books, records, and transactions of
			 the State, the political subdivision, if any, involved, and any agency or
			 instrumentality of such State or political subdivision. The General Accounting
			 Office shall report the results of any such audit to the Secretary and to the
			 Congress.
		11.TerminationThe authority of the Secretary to make any
			 loan under this Act terminates on January 1, 2016. Such termination does not
			 affect the carrying out of any transaction entered into pursuant to this Act
			 prior to that date, or the taking of any action necessary to preserve or
			 protect the interests of the United States arising out of any loan under this
			 Act.
		
